Order entered April 8, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00063-CV

 IN RE HON. KIM COOKS, JUDGE 255TH DISTRICT COURT, DALLAS
                   COUNTY, TEXAS, Relator

         Original Proceeding from the 256th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DF10-14998

                                  ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and we LIFT the stay order issued on January 28, 2021.


                                          /s/   LANA MYERS
                                                JUSTICE